Citation Nr: 1225165	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-33 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for defective vision of the left eye.  

2.  Entitlement to an evaluation in excess of 10 percent for scotoma, para-central, left eye.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office, which continued the 20 percent evaluation for the Veteran's service-connected defective vision of the left eye and the 10 percent evaluation for his service-connected scotoma para-central left eye.  

In December 2009 and December 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The competent and probative medical evidence of record shows that the Veteran's service-connected defective vision and scotoma, para-central of the left eye is manifested by corrected distance visual acuity of 5/200 in the left eye with an average contraction of 21 degrees.  

3.  The Veteran currently receives the maximum schedular rating for impairment of central visual acuity for the service-connected left eye, and anatomical loss of the left eye is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for defective vision of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.25, 4.75, 4.79, 4.80, 4.84a, Diagnostic Code 6077 (in effect prior to December 10, 2008 & 2011).  
2.  The criteria for an evaluation in excess of 10 percent for scotoma, para-central, left eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.25, 4.75, 4.79, 4.80, 4.84a, Diagnostic Code 6081 (in effect prior to December 10, 2008 & 2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in December 2007 that complied with the VCAA notice requirements for his increased rating claims.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claims for increased evaluations would be evidence showing that his disabilities were worse than the current evaluations contemplate.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disabilities have become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  
In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claims are being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records, and private treatment records.  In April 2008, the National Records Center (NRC) indicated that the Veteran's Social Security medical records had been destroyed and the RO request for records could not be fulfilled.  It is noted that in June 2008, the Veteran indicated that he had been awarded Social Security disability benefits on the basis of a doctor's evaluation  that he was suffering from stress and tension based on his job as a traveling salesman.  The Veteran was also provided VA examinations in connection with his claims, which are found to be adequate for rating purposes.  The examiners recorded pertinent examination findings and noted the Veteran's medical history.  The examination reports include subjective information regarding the disability, objective findings that correlate to the diagnostic code criteria, and a thorough physical examination.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  


II.  Decision  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").   

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran contends that his service-connected defective vision and scotoma para-central of the left eye are worse than the current evaluations contemplate.  In a March 2008 statement, the Veteran explained that the vision in his left eye has worsened.  He further added that physicians have indicated that he will eventually be blind in the left eye.  The Veteran asserts that his service-connected left eye disabilities warrant higher disability ratings.   

By way of procedural background, service connection for a scar of the left cornea with defective vision in the left eye was granted in a July 1954 rating decision.  The RO assigned a 10 percent disability evaluation, effective January 1954, under Diagnostic Code 6079-940.  Thereafter in a May 1957 rating decision, the RO increased the evaluation to 20 percent disabling, effective October 1956, under Diagnostic Code 6077-940.  The RO also assigned a separate evaluation for left eye scotoma, para-central, under Diagnostic Code 6081, effective October 1956.  This resulted in a 30 percent combined evaluation for the Veteran's left eye.  The current appeal stems from an October 2007 claim for an increased rating.  

The Veteran's service-connected defective vision of the left eye and scotoma para-central left eye, have been rated as 20 percent and 10 percent disabling, respectively, under 38 C.F.R. § 4.84a, Diagnostic Codes 6077 and 6081.  The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to applications for benefits received by the VA on or after December 20, 2008.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  However, as the current and former rating criteria were considered by the RO, the Board will also consider both criteria.  

Under the former criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).  

A 20 percent disability rating is warranted for impairment of central visual acuity when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6077 (2008).  

Under Diagnostic Code 6081, scotoma is to be assigned a minimum10 percent rating.  Otherwise, they are to be rated on the basis of loss of visual acuity or impairment of the field of vision, whichever provides the higher rating.  However, such ratings are not to be combined with any other rating for visual impairment.  See 4.84a, Diagnostic Code 6081 (2008).

Regarding impairment of field vision, the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields provided in Table III.  The degrees lost are then added together to determine the total degrees lost.  That total is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2011). 

The normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2011).  

Diagnostic Code 6080 provides that unilateral concentric contraction of the visual fields to 60 degrees, but not to 45 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/50.  Unilateral concentric contraction of the visual fields to 45 degrees, but not to 30 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/70.  Unilateral concentric contraction of visual fields to 30 degrees, but not to 15 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/100.  Unilateral concentric contraction of the visual fields to 15 degrees, but not to 5 degrees, is rated as 20 percent disabling or as equivalent to visual acuity of 20/200.  Unilateral concentric contraction of the visual fields to 5 degrees is rated as 30 percent disabling or as equivalent to visual acuity of 5/200.  Unilateral concentric contraction of the visual field loss of nasal half is rated as 10 percent disabling or as equivalent to visual acuity of 20/50.  Impairment of field vision due to homonymous hemianopsia is 30 percent disabling.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2008).  

Under the current criteria, impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6061 through Diagnostic Code 6081 (2011).  Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6079 (2011).  Under Diagnostic Code 6065, vision in one eye at 5/200 and vision in the other eye at 20/40, results in a 30 percent disability evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6065.  

Impairment of visual field is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080.  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76.  The following disability evaluations are assigned:

Homonymous hemianopsia: 30percent 

Loss of temporal half of visual field: 
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/70 (6/21)

Loss of nasal half of visual field:
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/50 (6/15)

Loss of inferior half of visual field:
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/70 (6/21)

Loss of superior half of visual field:
Bilateral: 10 percent 
Unilateral: 10 percent
Or evaluated each affected aye as 20/50 (6/15)

Concentric contraction of visual field:
With remaining field of 5 degrees:
Bilateral: 100 percent
Unilateral: 30 percent
Or evaluate each affected eye as 5/200 (1.5/60)

With remaining field of 6 to 15 degrees:
Bilateral: 70 percent
Unilateral: 20 percent
Or evaluate each affected eye as 20/200 (6/60)

With remaining field of 16 to 30 degrees:
Bilateral: 50 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/100 (6/30)

With remaining field of 31 to 45 degrees:
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/70 (6/21)

With remaining field of 46 to 60 degrees:
Bilateral: 10 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/50 (6/15)

38 C.F.R. § 4.79, Diagnostic Code 6080.  

Under Diagnostic Code 6081, a minimum 10 percent disability evaluation is assigned with a scotoma affects one-quarter of the visual field (quadrantanopsia) or with centrally located scotoma of any size.  Alternatively, evaluate based on visual impairment due to scotoma, if that would result in a higher evaluation.  

The maximum evaluation assignable for defective vision when only one eye is service-connected is 30 percent.  Under the former and current criteria, higher evaluations could only be assigned for anatomical loss of the service-connected eye.  See 38 C.F.R. §§ 4.79 (2011); 4.84a (2008).  Generally, corrected distance vision will be the basis of a rating for vision impairment.  See 38 C.F.R. §§ 4.75 (2008); 4.76(b) (2011).  

While service connection is only in effect for disabilities of the left eye, compensation could be payable for the combination of the service-connected left eye and nonservice-connected right eye if the Veteran had blindness in both eyes (old criteria), each eye was rated at a visual acuity of 20/200 or less (new criteria), or the peripheral field of vision for each eye was 20 degrees or less (new criteria).  See 38 C.F.R. § 3.383 (a)(1) (2008 & 2011).  As will be shown below, the Veteran does not have blindness in both eyes or visual acuity of 20/200 or less in the right eye, nor has peripheral field of vision 20 degrees or less been shown in the right eye.  Thus, any disability of the nonservice-connected right eye is not for consideration.  

VA outpatient treatment records dated between 2006 and 2009 show a fluctuation in the Veteran's left eye visual acuity, with readings being 20/50 in October 2006, 20/40 in November 2006, 20/60 in May 2007, 20/70 in June 2007, 20/80 in July 2007, 20/80 in June 2008, 20/70 in July 2008, and 20/80 in August 2009.  See VA outpatient treatment records from October 2006 to August 2009.  During this time, the Veteran's visual acuity in the nonservice-connected right eye consistently was better than 20/200.  See VA outpatient treatment records from October 2006 to August 2009.  

In December 2007, the Veteran was afforded a VA examination for his service-connected left eye disabilities.  He complained of left-sided peripheral field loss and denied eye pain, diplopia, prior ocular surgeries, and concurrent care for any other eye disease.  Upon physical examination, the examiner indicated that the Veteran's uncorrected visual acuities were 20/300 in the right eye and 20/400 in the left eye.  His corrected visual acuities were 20/50 in the right eye and 20/100 in the left eye, with 20/50 in the right eye and 20/100 in the left eye as his best corrected visual acuities.  Pupils were described as equal and round, and he was responsive to light in both eyes.  Extrocular muscles were normal in both eyes.  Slit-lamp testing showed a linear corneal endothelial scar with endothelial folding in the left eye and grade 1+ anterior cortical cataracts with 1+ nuclear sclerotic in the right eye.  There was also the presence of grade 1+ nuclear sclerotic with 1+/2 posterior subcapsular cataracts on the axis in the left eye.  The right eye also demonstrated posterior vitreous detachment with a remnant Weiss ring.  Dilated fundus examination testing showed cup-to-disc ratios of 0.2 in both eyes, with the posterior poles of each eye being remarkable.  Fundus evaluation revealed the macula was flat and dry in both eyes, and the peripheral retinal examination revealed mild reticular degeneration in the nasal retina of each eye.  The VA examiner concluded that the Veteran has visually significant age-related cataracts in both eyes.  It was also noted that the majority of vision loss in the left eye is attributable to the in-service corneal scarring.  

The Veteran underwent a second VA examination for his service-connected eye disabilities in February 2010.  Physical examination testing revealed the Veteran's pupils and motilities being normal with visually significant cataracts in both eyes.  Anterior ocular health testing showed an old corneal scar in the left eye with no new epithelial defects.  Pressured measured by applanation was 13 millimeters of mercury (mmHG) in the right eye and 14 mmHG in the left eye.  Visual field defects of 2/2 with unknown etiology in both eyes were found during kinetic visual field testing.  The visual field at each principal meridian for the left eye was noted as being 28 degrees temporally, 25 degrees down temporally, 23 degrees down, 29 down nasally, 36 degrees nasally, 37 degrees up nasally, 23 degrees up, and 31 degrees up temporally.  This results in an average contraction to 29 degrees with a central visual acuity of 20/100 in the left eye.  The VA examiner also noted the presence of horizontal contraction to 68 degrees in the right eye and 63 degrees in the left eye, and best corrected visual acuity was 20/100 in the right eye and 20/100 in the left eye.  

In February 2012, the Veteran was afforded his third VA examination for his service-connected left eye disabilities.  He reported having blurred vision in the right eye and poor vision in the left eye.  

Physical examination of the Veteran revealed uncorrected distance visual acuity of 20/50 in the right eye and 5/200 in the left eye; uncorrected near visual acuity of 20/50 in the right eye and 5/200 in the left eye; corrected distance visual acuity of 20/70 in the right eye and 5/200 in the left eye; and corrected near visual acuity of 20/70 in the right eye and 5/200 in the left eye.  His pupils measured at 3 millimeters each and were described as being round and reactive to light.  There was no afferent papillary defect present, no anatomical loss of either eye, his vision was not limited to no more than light perception only in either eye, and he failed to demonstrate statutory blindness with bilateral visual acuity of 20/200 or less.  The VA examiner indicated that the Veteran can recognize test letters at 1 foot or closer and can perceive objects, hand movements, or count fingers at 3 feet.  The VA examiner noted the absence of astigmatism and diplopia.  Right eye pressure was 14 mmHG and left eye pressure was 13 mmHG.  Slit lamp and external eye examination testing was normal with the exception of the presence of a right eye intraocular lens implant, 1+nuclear sclerotic cataract in the left eye, and a linear stromal scar running vertically from the superior to visual axis, across the visual axis to the mid-peripheral inferior cornea with a small adjacent endothelial scar just temporal to the stromal scar of the left eye.  Fundus (internal) eye examination testing reflected a retinal hemorrhage temporal to the center of the right macula and shunt vessels temporal to the left macula.  Visual field testing revealed a contraction of a visual field, but no loss of a visual field.  The VA examiner also noted the presence of a scotoma affecting at least one-fourth of the visual field.  There were no anatomical loss of eyelids, brows, lashes; lacrimal gland or lid disorders; ptosis for either or both eyelids; conjunctivitis and other conjunctival conditions; inflammatory eye conditions and/or injuries, glaucoma; optic neuropathy and other disc conditions; neurologic eye conditions; tumors or neoplasms.  The visual field at each principal meridian for the left eye was noted as 32 degrees temporally, 30 degrees down temporally, 18 degrees down, 15 degrees down nasally, 22 degrees nasally, 12 degrees up nasally, 14 degrees up, and 24 degrees up temporally.  This results in an average contraction to 21 degrees with a central visual acuity of 20/100 in the left eye.  The VA examiner diagnosed the Veteran with corneal scar in the left eye, bilateral dry eyes, and pseudophakia with intraocular lens implant in the right eye.  The VA examiner concluded that the Veteran's eye disabilities did not result in incapacitating episodes or impact his ability to work.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that increased ratings for the Veteran's service-connected left eye disabilities are not warranted.  While there is no dispute the Veteran's left eye has underwent a significant decrease in visual acuity between 2006 (20/50 corrected vision) and 2012 (5/200 corrected vision), there was no anatomical removal of the left eye and such findings do not warrant an increased rating under Diagnostic Codes 6077 and 6081.  As previously mentioned, under the former regulations, the combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  Under that criteria, total loss of vision in one eye (blindness), when only that eye is service connected, rated a 30 percent rating.  See 38 C.F.R. § 4.84a, Diagnostic Code 6070 (2008).  In this case, the Veteran is in receipt of a 20 percent rating for defective vision in the left eye and 10 percent for scotoma, para-central in the left eye.  This results in a combined evaluation of 30 percent under 38 C.F.R. § 4.25.  Thus, while the Veteran has a decrease in visual acuity of the left eye, a decrease in the visual field of the left eye and the presence of a scotoma, a rating in excess of 30 percent cannot be assigned based on the former criteria as there is no total loss of vision with enucleation, nor is there lay or objective evidence suggesting a serious cosmetic defect relating to the Veteran's service-connected left eye.  

Similarly, under the current regulations, to determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, visual acuity and visual field defect (expressed as a level of visual acuity) are separately evaluated and combined under the provisions of 38 C.F.R. § 4.25; 38 C.F.R. § 4.77(c) (2011).  However, the evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2011).  In this case, while the Veteran has a decrease in visual acuity of the left eye and a decrease in the visual field of the left eye, a rating in excess of 30 percent under Diagnostic Codes 6077 and 6081 cannot be assigned based on the current criteria, as there is no anatomical loss or disfigurement of the eye, and the Veteran's combined evaluation of the two service-connected left eye disabilities is 30 percent, the maximum evaluation for visual impairment of one eye.  See 38 C.F.R. § 4.75(d).  

The Board has considered whether the Veteran's left eye visual acuity constitutes blindness, having light perception only, for purposes of special monthly compensation.  Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  38 C.F.R. § 3.350(a)(4) (2008 & 2011).  However, here the Veteran can count fingers at 3 feet and is not otherwise shown to have loss of use or blindness of one eye, having only light perception.  Furthermore, the February 2012 VA examiner concluded that the Veteran does not have anatomical loss of the left eye, his vision is not limited to no more than light perception only in the left eye, and he does not meet the standard of statutory blindness with bilateral visual acuity of 20/200 or less.  Thus, entitlement to special monthly compensation for blindness of the left eye is not established at this time. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his defective vision and scotoma of the left eye.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for disability ratings in excess of 20 percent and 10 percent for defective vision of the left eye and scotoma, para-central, left eye.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 
If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities. 

It is noted that in June 2008, the Veteran indicated that he had been awarded Social Security disability benefits on the basis of a doctor's evaluation  that he was suffering from stress and tension based on his job as a traveling salesman.  The Veteran has not alleged unemployability solely due to his service-connected left eye disability and the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447   (2009). 

The Board thus concludes that the preponderance of the evidence is against disability evaluations in excess of 20 percent and 10 percent for the Veteran's service-connected defective vision and scotoma, para-central, of left eye.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and the appeal is denied.  


ORDER

Entitlement to an evaluation in excess of 20 percent for defective vision of the left eye is denied.  

Entitlement to an evaluation in excess of 10 percent for scotoma, para-central, left eye is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


